IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0165
                           Filed September 13, 2017


EUNICE F. NORTH,
     Plaintiff-Appellee,

vs.

DOUGLAS K. VAN DYKE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Boone County, Michael J. Moon,

Judge.



      Douglas Van Dyke appeals following a jury verdict in favor of Eunice North

on claims for trespass, loss of lateral support, and loss of trees. AFFIRMED.




      Brian L. Yung of Klass Law Firm, L.L.P., Sioux City, for appellant.

      Jon H. P. Foley of Nyemaster Goode, P.C., Ames, for appellee.



      Considered by Vaitheswaran, P.J., Tabor, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                             2
VAITHESWARAN, Presiding Judge.

         Douglas Van Dyke hired Heck’s Dozer, Inc. to construct a trail in rural

Boone County along a ravine between his property and adjacent land owned by

Eunice North.        Twenty of North’s trees were removed during the trail’s

construction, and a portion of the completed trail encroached upon North’s

property.

         North sued Van Dyke and Heck’s Dozer, Inc. for trespass, loss of lateral

support, and loss of trees.1 The jury awarded North damages of $50,000 on the

trespass and lateral support claims and $20,100 in treble damages on the loss-

of-tree claim.      The jury held Van Dyke 75% responsible and Heck 25%

responsible. Van Dyke appealed following the denial of his posttrial motions.

         Van Dyke asserts the district court should have (1) directed a verdict in his

favor on North’s loss-of-tree claim, (2) included additional language in a jury

instruction on the measure of damages for trespass and loss of lateral support,

(3) granted a new trial on the trespass claim on the ground that the “verdict for

encroachment and/or trespass [was] not supported by substantial evidence and

[was] contrary to the jury instruction capping damages,” and (4) exercised

equitable jurisdiction and considered an equitable remedy.

I.       Loss of Trees – Treble Damages

         North’s loss-of-tree claim was premised on Iowa Code section 658.4

(2013), which states:

         For willfully injuring any timber, tree, or shrub on the land of
         another, or in the street or highway in front of another’s cultivated
         ground, yard, or city lot, or on the public grounds of any city, or any
         land held by the state for any purpose whatever, the perpetrator

1
    Heck, as an individual defendant, was dismissed.
                                           3
         shall pay treble damages at the suit of any person entitled to
         protect or enjoy the property.

The jury awarded North $6700 for the loss of trees, which when trebled, resulted

in damages of $20,100.

         Van Dyke contends North failed to prove he “willfully” destroyed North’s

trees. In his view, the district court should have granted his motion for directed

verdict.

         The jury was instructed it would have to find Van Dyke “acted willfully or

without reasonable excuse.” (Emphasis added.)          The jury did not receive a

definition of the term “willfully.”   The Iowa Supreme Court has defined the term

as “an act done wantonly, and without any reasonable excuse.” Cozad v. Strack,

119 N.W.2d 266, 271 (Iowa 1963) (quoting Werner v. Flies, 59 N.W. 18, 19 (Iowa

1894)); accord Hurley v. Youde, 503 N.W.2d 626, 627 (Iowa Ct. App. 1993); cf.

Clark v. Sherriff, 74 N.W.2d 569, 573 (Iowa 1956) (citing this definition but noting

“the word ‘wantonly’ is as elastic as ‘willfully’”).    The term also has been

characterized as an intentional and deliberate act “without regard to the rights of

others.” Bangert v. Osceola Cty., 456 N.W.2d 183, 188-89 (Iowa 1990).

Id. at 189; Cozad, 119 N.W.2d at 272. A reasonable juror could have found the

willfulness component satisfied or, alternatively, could have found Van Dyke

“acted . . . without reasonable excuse.”

         According to North, Van Dyke approached her about his plan to build the

trail.   North had “no idea” what he was talking about.       She “shrugged [her]

shoulders” and said she “guessed it would be okay.”         Then North “began to

worry.” She sought the advice of a friend, who said the trail was “not a good idea

at all.” North told Van Dyke, “I don’t want you on my land at all.” She testified, “I
                                          4
don’t know how I could make it any clearer.” Van Dyke responded that he would

“go to a different plan.”

       “Later on,” North heard a “loud commotion.” Standing on her deck, she

saw “two pieces of heavy equipment” below and “trees . . . flying.” She decided

not to go into the ravine to check on the commotion because she was “afraid”

she would get “hit with something,” and she had physical difficulties getting

“down there.” Suspicious of an encroachment on her land, she commissioned a

survey. The surveyor confirmed her fears.

       Van Dyke did not have the property surveyed before he began work on

the trail. See Drew v. Lionberger, 508 N.W.2d 83, 86 (Iowa Ct. App. 1993)

(noting “the codefendants knew a question existed as to the boundaries of

Drew’s property. Despite this fact, the defendants never contacted any of the

Drews to determine whether or not the boundaries they measured were

acceptable to Drew”). Van Dyke relied on an “old fence,” “old posts,” a “shed,”

and a “roofline” to gauge the boundary.

       Heck’s son, who ran Heck’s Dozer, Inc. along with his father and oversaw

the trail’s construction, acknowledged he cleared trees on North’s property. He

said he did so at Van Dyke’s direction. Although he also testified North agreed to

this plan, a reasonable juror could have credited North’s testimony that she

categorically informed Van Dyke she did not want any encroachment on her land.

The jury also could have credited her testimony that she never met Heck or his

son. See Top of Iowa Co-op v. Sime Farms, Inc., 608 N.W.2d 454, 468 (Iowa

2000) (“The weight to be given [witness] testimony was for the jury to

determine.”).
                                           5
       Substantial evidence supports a finding of willfulness.            Substantial

evidence—particularly Van Dyke’s failure to obtain a survey before beginning the

construction work—also supports a finding that he acted without reasonable

excuse. We conclude the district court did not err in denying Van Dyke’s directed

verdict motion. See Fry v. Blauvelt, 818 N.W.2d 123, 128 (Iowa 2012) (setting

forth standard of review).

II.    Jury Instruction – Measure of Damages

       The jury received the following instruction on the measure of damages for

trespass and removal of lateral support:

               If you find Eunice North is entitled to recover damages, you
       shall consider the following items:
               With respect to any damages claimed by Eunice North for
       trespass and/or loss of lateral support, recovery for property
       damage is the fair and reasonable cost of repair as long as such
       cost does not exceed the value of the property prior to the damage.
               Plaintiff, therefore, must prove both of these values:
               1. The fair and reasonable repair cost; and
               2. The value of the property before the damage.
               If the value of repair cost exceeds the value of the property
       prior to the damages, the recovery is capped at the value of the
       property prior to incurring damage. With respect to any damages
       for loss of trees, the damages are measured by the replacement
       costs of those trees. You will not include as an item of damage any
       amount for the CMT invoices.

       Van Dyke argues the concept of diminution of value also should have

been incorporated into the jury instruction. In his view, “it was in dispute whether

the land could be restored to its natural condition,” and “[i]f the property could not

be restored to its natural state, the measure of damages would be the value of

the property before the trespass diminished by its value after the trespass.”

       North responds that Van Dyke failed to preserve error on this challenge.

Although he did not mention restoration of the land to its “natural condition,” we
                                             6
are persuaded he sufficiently raised the concept of diminution of value to

preserve error. We proceed to the merits.

       Van Dyke’s assertion that the district court erred in failing to instruct the

jury on diminution of value fails because the court gave an instruction on

diminution of value. See State v. Fintel, 689 N.W.2d 95, 104 (Iowa 2004) (“Jury

instructions are not considered separately; they should be considered as a

whole.”). Over North’s objection, the court included an instruction proposed by

Van Dyke stating: “Should you find that the cost of repair would create economic

waste, the amount of damages awarded should be for the reduction in value of

the property as a result of the installation of the path or trail.”2

       The jury heard evidence about the diminished value of North’s property;

North testified that if the property was not fixed it would be worth $113,000. She

asserted the value was reduced by $137,000.

       Van Dyke discounts North’s testimony on the ground that her estimate

was based on the cost of repairs.           But the Iowa Supreme Court approved

consideration of repair costs in State v. Urbanek, 177 N.W.2d 14, 18 (Iowa

1970). There, the court stated, “In establishing the actual or intrinsic value of

property which has no market value or which is of such a character that its

market value does not afford due compensation to the owner, wide latitude in the

2
  The language was part of an instruction on “economic waste.” See Serv. Unlimited,
Inc. v. Elder, 542 N.W.2d 855, 858 (Iowa Ct. App. 1995) (characterizing the economic
waste doctrine as follows: “If the defects can be corrected only at a cost grossly
disproportionate to the result or benefit obtained by the owner, or if correcting the defect
would involve unreasonable destruction of the builder’s work, the proper measure of
damage is the reduced value of the building.”). The economic waste doctrine has been
applied in the mechanics’ lien or defective workmanship context. See id.; Busker v.
Sokolowski, 203 N.W.2d 301, 304 (Iowa 1972); Conrad v. Dorweiler, 189 N.W.2d 537,
538, 540-41 (Iowa 1971) (quoting Restatement (First) of Contracts § 346(1), at 572
(1932)); Bidwell v. Midwest Solariums, Inc., 543 N.W.2d 293, 296-97 (Iowa Ct. App.
1995).
                                        7
evidence is permissible,” and “it has been held proper to admit evidence showing

the original cost, the cost of restoration or replacement, the age of the property,

its use and utility, and its condition.” Urbanek, 177 N.W.2d at 18 (emphasis

added).

      Because the district court instructed the jury on the diminution-of-value

theory of damages and the jury heard evidence on this theory, we are

unpersuaded by Van Dyke’s instructional challenge. While our opinion could end

here, we will address Van Dyke’s argument that the primary instruction on

damages for trespass and loss of lateral support should have included

diminution-of-value language.

      “It is a general rule of Iowa law that damage for repairs to property is the

fair and reasonable cost of repair ‘not to exceed the value of the property

immediately prior to the loss or damage.’” See Ag Partners, L.L.C. v. Chicago

Cent. & Pac. R.R. Co., 726 N.W.2d 711, 716 (Iowa 2007) (quoting Urbanek, 177

N.W.2d at 16). Van Dyke is correct that the diminution-of-value rule also is alive

and well in the trespass context. See Nichols v. City of Evansdale, 687 N.W.2d

562, 573 (Iowa 2004) (“The measure of damages for trespass is either the

diminution of the property value caused by the encroachment or the cost to

remove the encroachment.”). But, it is only the “general” rule of damages for

property that cannot be repaired or restored.

      White v. Citizens National Bank of Boone, 262 N.W.2d 812 (Iowa 1978),

cited by Van Dyke, makes the distinction clear.       There, a plaintiff sued for

damages to her property that occurred during remodeling of a building on an

adjacent property. White, 262 N.W.2d at 814. Neither party appealed from a jury
                                           8
finding of trespass. Id. The plaintiff focused on damages, challenging the district

court’s refusal “to permit damages of before-and-after value.” Id. at 817. The

Iowa Supreme Court stated whether this type of evidence was admissible

depended on “whether the building was subject to repair or whether it could not

be repaired.” Id. If the building was subject to repair, the court said “the true

measure of damages [was] the amount necessary to restore it to its former

condition, including any special items of damage which are shown.” Id. If the

building was not subject to repair, “the measure of damages [was] the value of

the property before the trespass diminished by its value after the trespass.” Id.

“The only conclusion to be reached,” the court said, “is that the building could be

repaired.” The court held the district court “submitted the case on the proper

theory of damages.” Id.

       The same is true here.         North’s witnesses testified her embankment

leading to the ravine could be repaired. According to a geotechnical engineer,

the construction work altered the stability of the bank on North’s property and

affected the surface water run-off. The engineer testified “[T]he hill side had

been compromised and . . . it was moving.” She opined this resulted in the “loss

of vegetation on the hill which . . . changed the water pressures in the hill side.”

       The engineer offered three options to remediate the embankment. The

first “was simply to just replace what had been eroded at the time or sloughed off

at the time and place riprap3 at the bottom of the slope . . . to put weight back . . .

in order for the soil to have something to push against so it won’t slide down the

hill farther.” The second option was “a little more comprehensive” because it

3
  An excavator defined “riprap” as “[t]he large white chunks of limestone you see like at
the lake or around a pond.” He testified it was used for “[e]rosion control, primarily.”
                                          9
addressed the maintenance of water pressures in the hill by adding drain lines as

well as riprap. The third option would have involved chemical stabilization with

lime piers, as well as the addition of drain lines and riprap, but the lime was

known to kill vegetation. After consulting with an excavator who recommended

the substitution of metal sheeting for the lime piers, the engineer opined the

sheeting would be an appropriate alternative.

       The excavator who recommended the metal sheeting evaluated each

option for the jury. He testified the first option would have regraded the slope but

would have required him to disturb so much area that he “was afraid it would just

make it even worse in order to even get a machine in there.” The second option

also was not feasible in his view because he did not see how “you could cut even

further back into that slope and make it either maintainable or even stable.” As

noted, he chose the third option with the substitution of metal sheeting for the

lime piers. He said the sheeting would eliminate the need to regrade the slope

and would give the slope “structure without tearing up a bunch more.” In his

words, “[T]hat’s what I felt would be the best to keep the lateral force of that earth

from kicking out any further and get everything stabilized and it would last.”

       Certainly, this form of stabilization would not have restored the bank to its

“natural condition,” but this is not the standard our law imposes. As discussed,

North simply had to establish a “fair and reasonable cost of repair” and the value

of the property before the damage. See Ag Partners, 726 N.W.2d at 716. The

excavator estimated the cost of repair at $129,690. This figure was significantly

less than the $221,067 estimate North provided for the value of her three lots. In
                                        10
sum, North’s witnesses established the embankment was repairable at a cost

that was well below the value of the property.

      Van Dyke and his witnesses did not attempt to refute the proposition that

North’s embankment was repairable.        They too asserted the area could be

repaired but at a significantly lower cost. Van Dyke testified he “met [with North]

down at the bottom, at the trail where we encroached on her property, and talked

about solutions.” He said Heck “offered to fix it and said what he [could] do.”

North told him she wished to “consult some experts.” Heck, in turn, testified he

could have moved dirt to the embankment at a cost of $2500.

      In light of the virtually undisputed evidence that North’s embankment was

repairable, there was no basis for the addition of a diminution-of-value measure

of damages in the general damages instruction. While Van Dyke suggests this

measure of damages may be the proper measure in a loss-of-lateral support

case, the opinions he cites do not foreclose a cost-of-repair rule. See Green v.

Advance Homes, Inc., 293 N.W.2d 204, 206 (Iowa 1980) (addressing argument

by the plaintiff for a diminution-in-value measure of damages, “provided such an

amount [was] not greater than the cost of restoration”); Richardson v. City of

Webster City, 82 N.W. 920, 922 (Iowa 1900) (summarily affirming a jury

instruction measuring damages as “the difference between what the property

was fairly worth in the market before the work was done and what it was worth

thereafter” but citing Finley v. Hershey, 41 Iowa 389 (1875), which relied on the

permanency of the damage in opting for a diminution-of-value measure: “[W]hen

permanent injuries of this kind are done to real property the owner will not be

required to restore it to its former condition. The wrong-doer cannot impose a
                                        11
burden of this kind upon the injured party and thus escape liability for the full

amount of the injury done.”).

       We conclude the district court did not err in instructing the jury that the

proper measure of damages for trespass and loss of lateral support was the cost

of repair.   See Boyle v. Alum-Line, Inc., 710 N.W.2d 741, 748 (Iowa 2006)

(setting forth standard of review).

III.   Sufficiency of the Evidence – Trespass/Loss of Lateral Support

       Van Dyke contends the jury’s damage award of $50,000 for trespass and

loss of lateral support had “no relationship to the amount claimed by North or the

testimony of her expert witness” and was “contrary to the specific instruction . . .

that the amount awarded for ‘cost of repair’ could not exceed the value of the

property before the damage occurred.”

       “The determination of damages is traditionally a jury function,” and “[a]

jury’s assessment of damages should be disturbed ‘only for the most compelling

reasons.’” Estate of Pearson ex rel. Latta v. Interstate Power & Light Co., 700

N.W.2d 333, 345 (Iowa 2005) (quoting Rees v. O’Malley, 461 N.W.2d 833, 839

(Iowa 1990)). One of those reasons is an absence of evidentiary support. Id.

       The award was supported by substantial evidence. The award fell within

the $2500 to $129,067 range of estimates furnished by the witnesses.           See

Olsen v. Drahos, 229 N.W.2d 741, 742 (Iowa 1975) (“Where the verdict is within

a reasonable range as indicated by the evidence we will not interfere with what is

primarily a jury question.”).
                                         12
IV.    Equitable Remedy

       North’s petition contained a request for “appropriate equitable and

injunctive relief.” During trial, Van Dyke asked the district court to exercise its

equitable jurisdiction to “fashion an equitable remedy.”      The court effectively

denied the request.

       On appeal, Van Dyke argues,

       The evidence is uncontroverted that an award of monetary
       damages will not result in justice and closure for the parties.
       Neither party is able to perform any form of “repair” or restoration of
       the lateral support within the ravine because there would be a
       potential invasion of the neighbor’s property.

       “The decision of whether to grant injunctive relief lies in the discretion of

the trial court, but, as an extraordinary remedy, injunctive relief should issue only

when the party seeking relief has no adequate remedy at law.”           Green, 293

N.W.2d at 208 (internal citation omitted). North had an adequate remedy at law.

As discussed, the parties presented several options to repair the embankment,

and they provided cost estimates.       The option the excavator recommended

accounted for the inability to traverse the neighbor’s property. Equity did not

need to be invoked.

       AFFIRMED.